                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 HELENA HUNTERS AND                                     Lead Case No.
 ANGLERS ASSOCIATION, et al.,                         CV 19-47-M-DLC

               Plaintiffs,
                                                     Member Case No.
        and                                         CV 19- 106-M-DWM

 ALLIANCE FOR THE WILD
 ROCKIES, et al.,                                          ORDER

               Consolidated Plaintiffs,

        vs.

 LEANNE MARTEN, et al.,

               Defendants/Consolidated
               Defendants.


      Before the Court is the Defendants' Unopposed Motion to Consolidate

Cases. (Doc. 16.) Because the above-captioned actions include common issues of

fact and law, consolidation is appropriate pursuant to Rule 42(a)(2) of the Federal

Rules of Civil Procedure.

      Accordingly, IT IS ORDERED that the Motion (Doc. 16) is GRANTED.

The above-captioned cases are consolidated for all further proceedings under the

case number CV 19-47- M- DLC and captioned as shown above. The Clerk of
                                          -1-
Court shall file this Order in the docket for each case. A scheduling order shall

issue by separate order at a later date.

      DATED this 11th day of July, 2019.




                                           Dana L. C hristensen, Chief istrict Judge
                                           United States Di strict Court




                                            -2-
